SMSA Ballinger Acquisition Corp. 2591 Dallas Parkway, Suite 102 Frisco, Texas 75034 (469) 633-0101 January 13, 2014 Mr. John Reynolds Assistant Director United States Securities and Exchange Commission Judiciary Plaza treet, N.W. Washington, DC 20549 Re: SMSA Ballinger Acquisition Corp. Registration Statement on Form 10 Filed November 27, 2013 File No. 000-55108 Dear Mr. Reynolds: SMSA Ballinger Acquisition Corp.hereby requests the withdrawal of its Registration Statement on Form 10, SEC File No. 000-55108. If the Staff has any questions or comments, please call our legal counsel, Richard B. Goodner at 214-587-0653. Yours very truly, /s/ Orsolya Peresztegi Orsolya Peresztegi President and Chief Executive Officer
